Citation Nr: 0923901	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-28 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder, depression, and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 
1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has restated the claim above.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety disorder, 
depression, and PTSD.  He contends that his current 
psychiatric disorder is due to his experiences in the 
Republic of Vietnam.

The service treatment records do not reveal any complaint, 
diagnosis, or treatment for any psychiatric disorder.  The 
post-service treatment records reveal that the Veteran has 
been diagnosed variously with anxiety disorder, depression, 
and PTSD.  In a Vet Center treatment note, dated in June 
2005, he was diagnosed with PTSD based upon the Veteran's 
reported stressors related to his service in Vietnam.

The Veteran reported that during his service in Vietnam he 
was exposed to mortar fire and in one instance he ran into a 
TA312 wire, used to hang clothes, while running for cover and 
thought that it was the enemy grabbing and attempting to kill 
him.  He reported that at one point the ammunition dump was 
hit with mortar fire and a young soldier worked with a 
bulldozer to cover the fire even though he was in imminent 
danger.  The young soldier managed to cover the fire.  He 
reported traveling through the An Khe Pass several times to 
deliver supplies and felt he was always in jeopardy.  The 
Veteran stated that he helped to set up ammunition storage 
dumps for Operation White Wing and Operation Masher.  The 
Veteran reports that he was in combat conditions during these 
ammunition supply trips.  He stated that he observed a fellow 
soldier accidentally set of a hand grenade killing himself.

The record, however, is currently incomplete as development 
to verify the Veteran's stressors has not been accomplished.  
His military occupational specialty as indicated in the DD 
Form 214 as supply handler does not necessarily reflect 
combat experience.  The Veteran's March 2009 testimony, 
however, provides new, more detailed information regarding 
the claimed stressors.  The Veteran indicated that from 
November 1965 to November 1966 he was associated with the 3rd 
FSE, Forward Support Element with the 1st Air Cavalry 
Division attached to the 2nd Battalion, 7th Cavalry.  He 
stated that he transported ammunition from Qui Nhon to An Khe 
through the An Khe pass.  He reported that he washed bodies 
and loaded them into refrigerated trucks.  There is no 
indication in the claims folder that U.S. Army and Joint 
Services Records Research Center (JSRRC) has been contacted 
to verify the Veteran's participation in combat and other 
reported stressors.

Without verification regarding the claimed stressors and 
copies of the unit's histories the Board cannot determine 
whether the Veteran was in combat or exposed otherwise to the 
claimed stressors.  Accordingly, the Board must remand the 
claim to attempt to verify the claimed stressors and should 
request the Veteran's unit histories for 3rd FSE, Forward 
Support Element with the 1st Air Cavalry Division attached to 
the 2nd Battalion, 7th Cavalry, for November 1965 to November 
1966 should be requested.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Since November 1982 the Veteran has been treated for 
psychiatric disorders.  He has been diagnosed at various 
times with anxiety disorder, depression, and PTSD.  A Vet 
Center record, dated in June 2005, shows that the Veteran was 
diagnosed with PTSD.  While making reference to his reported 
stressors, the care provider did not indicate they were 
offered based on a review of his service records.  Further, 
the medical diagnoses do not include an opinion on whether 
the Veteran's current psychiatric disorder is related to 
service.  As such, the claim must be remanded for the Veteran 
to be afforded a VA medical examination regarding the 
etiology of the Veteran's current psychiatric disorder.

VA has a duty to assist Veterans in developing their claims 
and the duty to assist extends to obtaining relevant medical 
records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2008).

The record reflects that the Veteran was diagnosed with PTSD 
in June 2005 at the Vet Center in Austin, Texas, and that he 
has had subsequent treatment for PTSD at the Vet Center since 
that time.  However, the claims folder does not reveal any 
records of treatment at the Austin, Texas Vet Center dated 
since the June 2005.  As such the claim must be remanded so 
that attempts may be made to obtain the Veteran's treatment 
records.

The Board notes that the Veteran reports and the claims 
folder indicates that the Veteran receives regular treatment 
at the VA Medical Center and Outpatient Clinic in Austin, 
Texas.  The most recent medical records associated with the 
claims folder from these units are dated in November 2007.  
Therefore, on remand, any treatment records from the VA 
Medical Center and Outpatient Clinic in Austin, Texas dated 
since November 2007 should be obtained and associated with 
the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  Following the 
receipt of any necessary authorizations 
from the Veteran attempt to associate 
with the claims folder any medical 
records identified by the Veteran.

2.  Attempt to obtain and associate with 
the claims folder the Veteran's records 
of treatment from the Vet Center in 
Austin, Texas.

3.  Attempt to obtain and associate with 
the claims folder the Veteran's records 
of treatment from the VA Medical Center 
and Outpatient Clinic in Austin, Texas, 
dated since November 2007.

4.  The Veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressor of being 
exposed to mortar fire and regarding the 
soldier he witnessed accidentally killed 
with a grenade.  The Veteran should 
include the unit he was assigned to, 
where his unit was serving at the time of 
the alleged stressors, and the date to as 
specific a date as possible but no more 
than two a two month period.  The Veteran 
should be advised that if he is not 
specific in describing his stressor(s), 
corroboration from official sources may 
not be possible and that could adversely 
affect his claim.

5.  Then prepare a summary of any claimed 
stressor for which sufficient details to 
conduct a search of official records have 
been provided by the Veteran.  The RO 
should then prepare a request to the U.S. 
Army and Joint Services Records Research 
Center (JSRCC), citing to the Veteran's 
claimed unit, events at that unit, and 
dates.  The JSRCC should be asked to 
provide documentation, if available, 
regarding the claimed stressors.  In any 
event, attempt to obtain the unit history 
for the 3rd FSE, Forward Support Element 
with the 1st Air Cavalry Division 
attached to the 2nd Battalion, 7th Cavalry 
from November 1965 to November 1966.

6.  Make a determination as to whether 
the Veteran engaged in combat with the 
enemy.  Also make a determination as to 
whether there is credible supporting 
evidence that claimed non-combat 
stressors occurred.

7.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
Veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, and the examiner should rule 
in or exclude a diagnosis of PTSD.  The 
examiner should note all psychiatric 
disabilities found to be present and 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is related 
to or had its onset during service.  If 
the examiner diagnoses the Veteran as 
having PTSD, the examiner should indicate 
the stressor(s) underlying that 
diagnosis.  The rationale for any opinion 
expressed should be provided in a legible 
report.

8.  Then readjudicate the appeal.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

